DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-25 are objected to because of the following informalities:  the first instance of the recitation of “TFC” in independent claims 10 and 19 should be replaced with “thin film capacitor (TFC)” so one knows what the acronym TFC stands for.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amey, JR. et al. (US 2009/0140400).

a.	Re claim 1, Amey JR. et al. disclose a package substrate, comprising: a plurality of build-up layers BD (see annotated fig. 5H below; see also figs. 5A-G and related text as well as remaining of disclosure for more details); a plurality of conductive layers CL in the plurality of build-up layers, wherein the plurality of conductive layers include a first conductive layer CL1 and a second conductive layer CL2, wherein the first conductive layer is over the second conductive layer and the plurality of build-up layers, and wherein a first via V1 (or V1&V1’) couples (i.e. connects, directly or indirectly) the first conductive layer to the second conductive layer; and a thin film capacitor (TFC) TFC in the plurality of build-up layers, wherein a second via V2 couples the TFC to the first conductive layer, and wherein the second via has a thickness (vertical thickness) that is less than a thickness of the first via (explicit on annotated fig. 5H; it is noted that a thickness of the first via is either the thickness of V1 or the combined thickness of V1&V1’).


    PNG
    media_image1.png
    807
    1430
    media_image1.png
    Greyscale


b.	Re claim 2, the first conductive layer is a plurality of first level interconnects, and wherein the plurality of build-up layers are dielectrics (explicit in view of annotated fig. 5H above and  figs. 5A-H and related text).

c.	Re claim 3, the TFC includes a first electrode E1 (see annotated fig. 5H), a second electrode E2, and a dielectric 220 (unlabeled on fig. 5H but clearly labeled and described in figs. 5A-F and related text; in the alternative, the first electrode can be E2 and the second electrode E1).

d.	Re claim 4, the first electrode is over the second electrode, and wherein the dielectric is between the first electrode and the second electrode (see annotated fig. 5H).

e.	Re claim 7, the second via couples the first conductive layer and the first electrode of the TFC (see annotated fig. 5H).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amey, JR. et al. (US 2009/0140400) in view of Kurachi et al. (US 2016/0027579).

a.	Re claim 6, Amey JR. et al. disclose all the limitations of claim 3 as stated above and further disclose that the first electrode is copper (the first electrode is derived from copper layer 210 as per figs. 5E-F and related text; see also [0060]), and wherein the dielectric is barium titanium oxide (see [0061]-[0062]), but do not appear to explicitly disclose that the second electrode is nickel. But Kurachi et al. disclose a thin film capacitor wherein a second electrode (13), not made from a copper base foil forming a first electrode (11), is made of nickel (see figs. for example figs. 4A-5 and related text as well as remaining of disclosure for more details; see also [0020] and [0024]). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have formed the second electrode with nickel, and this as a non-inventive step of using a known material for its known purpose with a reasonable expectation of success (see MPEP 2144.07 and 2143.E&G).

b.	Re claim 9, Amey JR. et al. disclose all the limitations of claim 1 as stated above but do not appear to explicitly disclose that the TFC has a thickness of approximately 15 um to 25 um. However, Amey JR. et al. disclose that the first electrode has a preferred thickness of 12 to 36 microns (see [0060]). Further Kurachi et al. disclose that a capacitor dielectric thickness of 0.1 to 2 microns is preferable in terms of the function and maintaining mechanical strength of said dielectric. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided, while miniaturizing the package substrate (see MPEP 2144.II), the electrodes 270&272 and the electrode 230 to have a thickness of 12 microns (which is the preferred minimum thickness for layer 210 out of which electrodes 270&272 are made; see figs. 5E-F) and the dielectric 220 to have a thickness of 0.1 micron. The modification would have resulted in the TFC having a thickness of 24.1 microns which falls in the claimed range.


Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-25 will be allowed assuming the objection above is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liano et al. (US 2019/0096851), Min (US 7,588,992) and Smith (US 2009/0200638) disclose structures similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899